ORDER
PER CURIAM.
Defendant, Richard D. Redd, appeals from a judgment entered on a jury verdict finding him guilty of one count of robbery in the first degree in violation of Section 569.020 RSMo. (1994), and of one count of armed criminal action in violation of Section 571.015 RSMo. (1994). The trial court determined the Defendant to be a prior and persistent offender, and sentenced him to thirty years’ imprisonment for first degree robbery, and ten years’ imprisonment for armed criminal action, with sentences ordered to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).